DETAILED ACTION
	Response to Amendment
 The amendment filed on 06/09/2022 has been entered and considered by Examiner. Claims 1 - 18 are presented for examination. Claims 11-18 are withdrawn.
Election/Restrictions
Applicant elected without traverse to prosecute claims associated with Group I is acknowledge by the Primary Examiner. Accordingly, all claims pertain to the elected Group will be prosecuted. The restriction is made Final. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US Pub. 20180232907 A1).

	For claim 1, Sung discloses a framework for evaluating the quality of a vehicle perception system [0052-54], the framework comprising: 
a processor (518) operable for executing instructions comprising: 
	extracting an object index (object data) and a set of data attributes (positioning, mapping, etc )  from a frame of an object detection data stream [0022, 0058], 
	wherein the object index and the set of data attributes are associated with an object detected by a vehicle perception system [0022, 0058]; 
	constructing a set of quality predicates, wherein each of the set of quality predicates is associated with a frame (step 314) [0052-54] and wherein each of the set of quality predicates is associated with a scoring function of a plurality of scoring functions (step 318) [0052-54]; and 
	evaluating each of the plurality of scoring functions, wherein each of the plurality of scoring functions extracts information associated with the object using the set of data attributes and compares the information with a constant quality value (evaluating confidence score associated with an image frame containing the object, step 320/418 comparing object information with a quality threshold) [0052-54, 0005,  0065].	For claim 2, Sung discloses each of the plurality of scoring functions comprises an application-specific quality function, wherein the application-specific quality function returns a quality value about the set of data attributes [0022, 0034].	For claim 3, Sung discloses the quality value returned from the application-specific quality function is used by the scoring function to determine a quality value associated with the quality predicate of the set of quality predicates [0022, 0034].	For claim 4, Sung discloses the object detection data stream is provided by a perception algorithm (Figs. 3-4 show the steps of the algorithm) [0022-23].	For claim 5, Sung discloses a set-of-objects function is operable to retrieve the object index from a frame of the object detection stream and wherein the set-of-objects function is specific to the perception algorithm [0022-23].	For claim 6, Sung discloses a retrieval function retrieves the set of data attributes from a frame of the object detection stream and wherein the retrieval function is specific to the perception algorithm [0022-23].	For claim 9, Sung discloses the application-specific quality function may be defined by a user for a particular application [0022, 0034].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US Pub. 20180232907 A1) in view of Dey et al.  (EP. 3531069 B1).
	For claim 7, Sung discloses all limitation this claim depends on.
	But Sung doesn’t explicitly teach the following limitation taught by Dey.
	Dey discloses the object detection stream is a tuple comprised of a plurality of data types (Page 12-13, claim 1).	Since, all are analogous arts addressing object detection use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Sung and Dey to allow various critical data to be used to enhance system function, thus, improving system’s adaptability.
	For claim 8, Sung discloses all limitation this claim depends on.
	Sung further discloses wherein the plurality of data attributes comprises a probability associated with the object, a class associated with the object, and a set of coordinates associated with the object [0044, 0022, 0071].
	But Sung doesn’t explicitly teach the following limitation taught by Dey.
	Dey discloses the tuple comprises an object index and a plurality of data attributes (Page 12-13, claim 1), 
	Dey further discloses wherein the plurality of data attributes comprises a probability associated with the object, a class associated with the object, and a set of bounding box coordinates associated with the object (Page 12-13, claim 1).
	Since, all are analogous arts addressing object detection use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Sung and Dey to allow various critical data to be used to enhance system function, thus, improving system’s adaptability.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US Pub. 20180232907 A1) in view of Gottumukkal et al.  (US Pub. 20190220982 A1).	For claim 10, Sung discloses all limitation this claim depends on.
	But Sung doesn’t explicitly teach the following limitation taught by Gottumukkal.
	Gottumukkal discloses the scoring function returns a Boolean result when comparing data attributes from sets without scalar metrics [0049].
	Since, all are analogous arts addressing object detection use in an electronic device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Sung and Gottumukkal to allow different data input/output schemes to enhance data processing, thus, improving system efficiency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20190101919 - a trajectory for an autonomous vehicle are described herein. In general, determining a route can include utilizing a search algorithm such as Monte Carlo Tree Search (MCTS) to search for possible trajectories, while using temporal logic formulas, such as Linear Temporal Logic (LTL), to validate or reject the possible trajectories.
	US 20170132479 - a motor vehicle includes an environment camera with a horizontal image angle lying around an optical axis and with an angle resolution (k) which varies over the horizontal image angle, wherein the angle resolution (k) is essentially constant in a center area (M) around the optical axis, wherein the angle resolution (k) varies in a transition area (UE), and wherein the angle resolution (k) is again essentially constant in a marginal area (R) at the edge of the horizontal image angle, further comprising an image preparation unit which is configured for preparing the image data (BD) of the environment camera for specifying a virtual angle resolution (k′), and comprising an image evaluation unit which is designed for evaluating the prepared image data (ABD).
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642